DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding the original disclosure, the claim limitations introducing “a paddle support” would be considered new matter as “a paddle support” is not included within the specification and is not considered to be clearly labeled or shown in the drawings. However, some form of connection between the paddle and the chain is considered inherent.  Therefore, the claim limitations introducing “a paddle support” will not be considered new matter.  For examination purposes, any connection between the paddle and chain will be considered “a paddle support”.  
As noted above, the specification does not include a paddle support. Should any further amendment related to the paddle support be entered, it will be treated as new matter. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch (US 9686914 B2).

Regarding Claim 1, Koch discloses a lifting system (grain elevator 40 within housing 30) for a grain combine (300), comprising: 
a plurality of paddles (150) connected transversely to a chain (42) through a paddle support (bolts, not shown, col. 2 lines 60-63), wherein each paddle comprises an inner edge (see Fig. 2 below) attached to the chain and an outer edge (see Fig. 2 below) opposite the inner edge, each of the paddles extends from the inner edge to the outer edge in a transverse direction relative to the chain, and the chain is driven by two toothed pulleys (sprockets not shown, col. 2 lines 24-26); 
a housing (30) with a lower feed opening (the lower portion of the elevator, col. 2 lines 26-28) and an upper discharge opening (col. 2 lines 34-36), wherein at least one paddle comprises a cleaning element (200) directly attached to the outer edge of the paddle apart from the paddle support, and the cleaning element is adapted to contact at least part of the inner surface of the lifting system housing (col. 3 lines 29-33).


    PNG
    media_image1.png
    511
    524
    media_image1.png
    Greyscale


Regarding Claim 3, Koch discloses the lifting system according to claim 1, wherein the cleaning element comprises a brush (230) with bristles (col. 3 lines 2-3), and the bristles are positioned transversely with respect to the chain in the transverse direction (see Fig. 2-7).

Regarding Claim 5, Koch discloses the lifting system according to claim 1, wherein the cleaning element is attached to each paddle by at least one of screws, compression fitting (a brush clip 220 compresses/holds brush 230 to the paddle, col. 2 line 67-col. 3 line 2), or glue.

Regarding Claim 7, Koch discloses the lifting system according to claim 3, wherein the cleaning element is attached to each paddle by at least one of screws, compression fitting (a brush clip 220 compresses/holds brush 230 to the paddle, col. 2 line 67-col. 3 line 2), or glue.

Regarding Claim 12, Koch discloses the lifting system according to claim 1, wherein the paddle is configured as a plate shape (see fig. 4, 150 is substantially rectangular to carry grain).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 9686914 B2) in view of Hubner (DE 20013389 U1).

Regarding claim 2, Koch discloses the lifting system according to claim 1, comprising a curved plate in the lower portion of the housing (see Fig. 1, the lower portion of 30 shown in dashed lines is curved).
Koch does not disclose wherein the curved plate is perforated, and is silent as to if the cleaning element is adapted to contact at least a portion of the inner surface of the curved plate.
In a similar grain elevator, Hubner discloses a conveyor (5) having bristles (15) enclosed in a housing (4), and wherein the housing is perforated (sieve plate 6) so that clean grain remains in the housing but weed seeds fall through the perforations (paragraph 25).
It would be obvious to one of ordinary skill in the art to provide the curved plate disclosed by Koch with perforations, as disclosed by Hubner, as a way of allowing unwanted weed seeds from being stored with the clean grain.
It would be obvious to one of ordinary skill in the art to adapt the cleaning element disclosed by Koch to contact a portion of the inner surface of the curved plate to ensure that no grain is trapped at the bottom of the elevator. 

Regarding claim 4, Koch, in view of Hubner, discloses the lifting system according to claim 2, wherein the cleaning element comprises a brush with bristles (col. 3 lines 2-3), and the bristles are positioned transversely with respect to the chain in the transverse direction (see Fig. 2-7). 

Regarding claim 6, Koch, in view of Hubner, discloses the lifting system according to claim 2, wherein the cleaning element is attached to each paddle by at least one of screws, compression fitting (a brush clip 220 compresses/holds brush 230 to the paddle, col. 2 line 67-col. 3 line 2), or glue.

Regarding claim 8, Koch, in view of Hubner, discloses the lifting system according to claim 4, wherein the cleaning element is attached to each paddle by at least one of screws, compression fitting (a brush clip 220 compresses/holds brush 230 to the paddle, col. 2 line 67-col. 3 line 2), or glue.

Claim 10, Koch, in view of Hubner, discloses the lifting system according to claim 4, the curved perforated plate corresponds substantially to a profile of the movement of the outer edge of each paddle in the lifting system (see Fig. 1, the curved bottom plate of Koch, modified by Hubner, substantially corresponds to the path of a paddle rotated about the chain).

Claims 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Hubner, and further in view of Griffith (US 1294898 A).

Claim 9, Koch, in view of Hubner, discloses the lifting system according to claim 4, 
The combination does not disclose wherein the transverse direction is perpendicular to the chain such that a position of each of the bristles is perpendicular to the chain.
In the same field of endeavor, Griffith teaches brushes (13) attached perpendicular relative to a conveyor chain (11) to effectively grind dirt through a screen surrounding the conveyor (page 2 col. 1 lines 17-24).
It would be obvious to one of ordinary skill in the art to provide the bristles disclosed by Koch, in view of Hubner, with a perpendicular direction, as disclosed by Griffith, in view of the teaching by Griffith that it is known to attach bristles to a conveying chain in a perpendicular direction.

Claim 11, Koch, in view of Hubner, discloses the lifting system according to claim 10. 
The combination does not disclose wherein the transverse direction is perpendicular to the chain such that a position of each of the bristles is perpendicular to the curved perforated plate when each of the paddles makes a translational movement following the movement of one of the toothed pulleys that is closer to the curved perforated plate than is the other of the toothed pulleys.
In the same field of endeavor, Griffith teaches brushes (13) attached perpendicular relative to a conveyor chain (11) to effectively grind dirt through a screen surrounding the conveyor (page 2 col. 1 lines 17-24).
It would be obvious to one of ordinary skill in the art to provide the bristles disclosed by Koch, in view of Hubner, with a perpendicular direction, as disclosed by Griffith, in view of the teaching by Griffith that it is known to attach bristles to a conveying chain in a perpendicular direction.
Response to Arguments

Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive. Applicant argues that Koch does not teach a brush directly attached to the outer edge of the paddle. The rejection of claim 1 above identifies brush assembly (200) of Koch as the cleaning element, and it can be seen that the brush assembly (200) attaches to the outer edge of the paddle (150). The claim language provides no structural limitations drawn to the paddle or cleaning element that preclude this interpretation of Koch. 

Applicant argues that the paddle of Koch as a whole is not a plate shape. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The rejection of claim 12 points out that the paddle (150) is shown to be substantially rectangular to carry grain.  Applicant’s disclosure does not provide a definition of “plate shape” that precludes this interpretation of Koch. 

Applicant argues the non-perpendicular position of Koch’s brush (210) relative to the chain (42) allows the brush to clean the sensor (500). However, Koch merely discloses that the brush (210) cleans the sensor (500), and is silent regarding the angle being critical for cleaning the sensor. While not shown, Koch discloses an alternative embodiment where the brush assembly (200) is attached directly to the chain (42) rather than paddle assembly (100) to clean the sensor (col. 3 lines 40-46), which indicates that the brush could effectively clean the sensor regardless of its angle relative to the chain. Applicant further argues that when taken together, the bristles of Griffith are applied to the chain rather than the paddle. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rejection of claims 9 and 11 above relies on Griffith only for the teaching of perpendicular bristles, and does not require the bristles be directly attached to the chain.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10506769 B2 discloses a conveyor housing having a perforated plate. DE 19547689 A1 discloses a granule transport conveyor having brushes attached drivers, the drivers attached to a roller chain. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671